DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on October 19, 2021 with respect to independent claim 1 have been fully considered and are persuasive. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 07/26/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-3, 5-12, 14-21 and 23-30 are allowed. Claims 4, 13 and 22 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for wireless communication by a user equipment (UE), comprising: determining a transmit power for transmitting a first message to a base station (BS) as part of a two-step random access channel (RACH) procedure, the first message comprising a first part comprising a RACH preamble and a second part comprising a radio resource control (RRC) connection request. Determining the transmit power comprises: determining a first transmit power for transmitting the first part based on a first function having parameters including a power ramping counter and a power ramping step; and determining a second transmit power for transmitting the second part based on a second function having parameters including the power ramping counter and the power ramping step, wherein one or more of the parameters of one or more of the first function or the second function are a function of a payload type for which the user equipment is performing RACH, and wherein the one or more of the parameters of the one or more of the first function or the second function change 

Regarding independent claim 1, the closest prior art of Suzuki discloses a terminal apparatus 1 performing a 2 step contention based random access procedure with a base station apparatus 3 (Suzuki, Fig. 4, [0112], Fig. 7, [0134], Fig. 20, [0207]). The transmit power for PRACH and PUSCH transmissions are determined for the first step 700 of the 2 step random access procedure with the base station 3 (Suzuki, abstract, Fig. 7, [0135], Fig. 20, [0208]). The signaling transmitted in the first step 700 comprises a random access preamble in PRACH and an identifier of the terminal in the PUSCH. The PUSCH is also used to transmit RRC signaling (Suzuki, [0110], Fig. 7, [0135]). The transmit power of the PRACH used for the random access preamble is determined based on equations 5 and 6, which include the parameters PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(m). The power ramp up counter is also used in the configuration of the transmit power of the PRACH. M is set to 1 for the 2 step random access procedure (Suzuki, abstract, [0110] ln 1-2, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, [0233], [0235]-[0237]). The transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, which include the parameter PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(2) or (1). The power ramp up counter is also used in the configuration of the transmit power of the PUSCH. Then, the terminal transmits the signaling in the first step 700 using the transmit power for the PRACH and the PUSCH, where the terminal increments the power ramp up counter by one after it has transmitted the signaling in the first step 700 (Suzuki, Fig. 20, [0213], [0216]-[0217]).

Regarding independent claim 1, the closest prior art of Lee discloses the two steps RACH procedure includes the transmission of the RACH preamble and RRC connection request in the same CP zone S2301 (Lee, [0295], Fig. 23(a), [0323], [0325]). The CP zone is contention-based PUSCH zone (Lee, [0288] ln 1-4). Thus, Lee shows that for a two-step random access procedure, a RACH preamble and RRC connection request can be transmitted together, where the RRC is transmitted through the PUSCH.

Regarding independent claim 1, the closest prior art of Agiwal discloses the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc. (Agiwal, Fig. 11, [0147]-[0148], [0149]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for wireless communication by a user equipment (UE), comprising: 
determining a transmit power for transmitting a first message to a base station (BS) as part of a two-step random access channel (RACH) procedure, the first message comprising a first part comprising a RACH preamble and a second part comprising a radio resource control (RRC) connection request, wherein determining the transmit power comprises: 
determining a first transmit power for transmitting the first part based on a first function having parameters including a power ramping counter and a power ramping step; and 
determining a second transmit power for transmitting the second part based on a second function having parameters including the power ramping counter and the power ramping step, wherein one or more of the parameters of one or more of the first function or the second function are a function of a payload type for which the user equipment is performing RACH, and wherein the one or more of the parameters of the one or more of the first function or the second function change from a first transmission of the first message to a second transmission of the first message based on a change in payload of the first message from the first transmission to the second transmission; 
transmitting the first message to the BS using the determined transmit power; and 
incrementing the power ramping counter based on transmitting the first message” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 10, 19 and 28 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473